

Exhibit 10.3


STOCK APPRECIATION RIGHT AGREEMENT




Post Holdings, Inc. grants a Stock Appreciation Right (the “SAR”) to
___________________ (“Grantee”), effective ______________ (“Grant Date”), to
receive a cash amount upon exercise of such SAR, pursuant to the Post Holdings,
Inc. 2012 Long-Term Incentive Plan (the “Plan”) and subject to all terms and
conditions hereafter provided in this Stock Appreciation Right Agreement (this
“Agreement”). The number of shares of Stock subject to this SAR is ___________
shares (“SAR Shares”). The exercise price, or purchase price, per SAR Share is
$______. Any capitalized terms, not otherwise defined herein, have the meanings
given to such terms in the Plan.


NOW THEREFORE, the Company and Grantee agree, for and in consideration of the
terms hereof, as set forth below.


1.    Exercise. Subject to the provisions of the Plan and the following terms,
Grantee may exercise the SAR from time to time to the extent provided below by
delivering to the Company (or its designated agent), written notice of exercise,
in such form and manner as prescribed by the Company and which will state the
number of SAR Shares to be exercised. Upon proper exercise of any vested portion
of the SAR, Grantee shall be entitled to receive a cash amount equal to the
excess of (a) the Fair Market Value of the specified number of SAR Shares as of
the date of exercise over (b) the purchase price per share of the specified
number of SAR Shares. Such excess, if any, shall be paid in cash, subject to
applicable withholding for taxes.


2.    Vesting and When Exercisable.


(a)    The SAR vests and becomes exercisable in accordance with Section 2(b)
below. Subject to the provisions of the Plan and any vesting and other terms
herein, the SAR remains exercisable through the tenth anniversary of the Grant
Date (“Expiration Date”) unless Grantee is no longer employed by the Company (or
its Affiliates or Parent, if any), in which case the SAR is exercisable only if
permitted by, and in accordance with, the provisions of Section 3 below.


(b)    The SAR vests while Grantee is employed by the Company (or an Affiliate
or Parent, if any), and is exercisable, as follows: one third (1/3) of the SAR
Shares shall vest on each of the first, second and third anniversaries of the
Grant Date; provided, however, that upon Grantee’s death or Disability, the
number of SAR Shares that would have vested during the Company’s fiscal year in
which Grantee’s death or Disability occurs (but which had not vested in such
fiscal year prior to the date of Grantee’s death or Disability), will fully vest
as of the date of Grantee’s death or Disability.


3.    Accelerated Vesting and Limitation on Exercise Period.


(a)    Notwithstanding Section 2(b) above, the SAR shall vest before the normal
vesting dates set forth in Section 2(b) above upon the occurrence of a Change in
Control while Grantee is employed by the Company (or an Affiliate or Parent, if
any) if the SAR will not remain outstanding following such Change in Control and
the surviving corporation or Parent makes settlement of the full value of the
outstanding SAR (whether or not then exercisable) in cash or cash equivalents
followed by the cancellation of the SAR. If, upon the occurrence of a Change in
Control while Grantee is employed by the Company (or an Affiliate or Parent, if
any), the SAR remains outstanding following the Change in Control, the SAR is
assumed by the surviving corporation or Parent, or the surviving corporation or
Parent substitutes SARs with substantially the same terms for the SAR, then the
SAR shall continue to vest in accordance with Section 2(b) above, unless Grantee
has a “Qualifying Termination” as hereafter defined. Upon the occurrence of a
Qualifying Termination, the SAR shall automatically become fully vested,
notwithstanding the normal vesting dates set forth in Section 2(b) above.


(b)    Once the SAR vests and becomes exercisable as provided above, the SAR
shall remain exercisable for the periods set forth below or until the Expiration
Date, whichever occurs first. Thereafter, the unexercised portion of the SAR is
forfeited and may not be exercised.


(i)    In the event of the death of Grantee, the SAR is exercisable for three
years.


(ii)    In the event of the Disability of Grantee, the SAR is exercisable for
three years.


(iii)    In the event of the voluntary termination of Grantee’s employment with
the Company (and its Affiliates and Parent, if any), the SAR is exercisable for
three years.

1

--------------------------------------------------------------------------------





(iv)    In the event of the involuntary termination of Grantee’s employment with
the Company (and its Affiliates and Parent, if any), other than a termination
for death, Disability, or Cause, the SAR is exercisable for six months.


(c)    For purposes hereof, a “Qualifying Termination” means a termination of
Grantee’s employment with the Company (and its Affiliate and Parent, if any)
within two years of a Change in Control Date (i) by the Company (or an Affiliate
or the Parent, if any) without Cause, or (ii) by the Grantee for “Good Reason”.
For purposes hereof, “Good Reason” means (A) a material reduction in Grantee’s
base salary, bonuses or incentive compensation; (B) a material reduction in the
kind or level of employee benefits, fringe benefits or perquisites to which
Grantee is from time to time entitled; (C) a diminution or adverse change in
Grantee’s titles, authorities, duties, responsibilities or reporting
relationships, or the assignment to Grantee of duties that are inconsistent
with, or materially impair his ability to perform, the duties of his position
prior to the Change in Control; or (D) a change in the geographic location by 50
miles or more at which Grantee must perform his services.


4.    Forfeiture.


(a)    This Section 4 sets forth the circumstances under which the SAR will be
forfeited. All SAR Shares not vested shall be forfeited upon Grantee’s receipt
of written notice from the Committee of the occurrence of any of the following
events (such notice is referred to as the “Forfeiture Notice”):


(i)    Grantee is terminated for Cause;


(ii)    Grantee engages in competition with the Company; or


(iii)    Grantee engages in any of the following actions: (A) intentional
misconduct in the performance of Grantee’s job with the Company or any
subsidiary; (B) being openly critical in the media of the Company or any
subsidiary or its directors, officers, or employees or those of any subsidiary;
(C) pleading guilty or nolo contendere to any felony or any charge involving
moral turpitude; (D) misappropriating or destroying Company or subsidiary
property including, but not limited to, trade secrets or other proprietary
property; (E) improperly disclosing material nonpublic information regarding the
Company or any subsidiary; (F) after ceasing employment with the Company,
inducing or attempting to induce any employee of the Company or any Subsidiary
to leave the employ of the Company or any subsidiary; (G) after ceasing
employment with the Company, hiring any person who was a manager level employee
of the Company or any subsidiary; or (H) inducing or attempting to induce any
customer, supplier, lender, or other business relation of the Company or any
subsidiary to cease doing business with the Company or any subsidiary.


(b)    Upon Grantee’s receipt of the Forfeiture Notice, the portions of the SAR
not vested will be forfeited and may not be exercised. Notwithstanding any other
provision of the SAR, any portion of the SAR that is vested (either in
accordance with the normal vesting dates set forth in Section 2 or pursuant to
an acceleration of vesting under Section 3) and is or becomes exercisable on or
after the date on which Grantee receives the Forfeiture Notice shall remain
exercisable for seven (7) days following the date on which Grantee receives the
Forfeiture Notice (but in no event later than the Expiration Date). Therefore,
any vested and exercisable portion of the SAR that is not exercised within such
seven (7) day period (or by the Expiration Date if earlier) will be forfeited
and may not be exercised. The Committee or entire Board may waive any condition
of forfeiture described in this Section.


5.    Governing Law. This Agreement shall be governed by the laws of the State
of Missouri without reference to the conflict of laws provisions thereof. The
Grantee shall be solely responsible to seek advice as to the laws of any
jurisdiction to which he may be subject, and participation by the Grantee in the
Plan shall be on the basis of a warranty by the Grantee that he may lawfully so
participate without the Company being in breach of the laws of any such
jurisdiction.


6.    Amendment. No amendment or modification of this Agreement shall be valid
unless the same shall be in writing and signed by the Company and Grantee. The
foregoing, however, shall not prevent the Company from amending or modifying the
Plan except that no such amendment or modification shall adversely affect the
Grantee’s rights under this Agreement.


7.    No Assignment or Transfer. During the lifetime of the Grantee, the SAR
shall be exercisable only by the Grantee. The SAR shall not be assignable or
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Grantee may request authorization from the
Committee to assign his rights with respect to the SAR granted herein to a trust
or custodianship, the beneficiaries of which may include only the Grantee, the
Grantee’s spouse or the Grantee’s lineal descendants (by blood or adoption),
and, if the Committee grants such authorization, the Grantee may assign his
rights

2

--------------------------------------------------------------------------------



accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the Grantee under the Plan and this Agreement and shall be entitled to
all the rights of the Grantee under the Plan.




ACKNOWLEDGED
AND ACCEPTED:
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
Grantee:
 
 
 
 
 
Name:
 
 
 
 
 
Date
 
Title:
 






3